We agree with the IAS Court that, under the circumstances, the instant case should be on the trial calendar. Indeed, while defendant Wallman & Kramer has repeatedly attempted to demonstrate that plaintiff has failed to satisfy its discovery requests, the record sufficiently establishes that not only has plaintiff complied with the discovery demands, but many demands are wholly irrelevant to the issues in this action. Moreover, the additional discovery which defendant-appellant seeks from plaintiff concerns information outside the possession or control of plaintiff (see, Calcados Samello, S. A. v Intershoe Inc., 78 AD2d 796), and defendant’s conduct with respect to these discovery proceedings borders on the vexatious. Concur — Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.